



COURT OF APPEAL FOR ONTARIO

CITATION: Saleh v. Nebel, 2016 ONCA 948

DATE: 20161216

DOCKET: C60078 and C60066

Cronk, Juriansz and Roberts JJ.A.

BETWEEN

DOCKET: C60078

Aiyub Saleh

Appellant

(Respondent by
    Cross-Appeal)

and

Ludwig Nebel

Respondent

(Appellant by
    Cross-Appeal)

AND BETWEEN

DOCKET: C60066

Aiyub Saleh

Appellant

and

Ludwig Nebel

Respondent

Ryan M. Naimark and Michael Warfe, for the
    appellant/respondent by cross-appeal

Alan L. Rachlin, Diana Romano Reid, J. Thomas Curry and
    Constanza Pauchulo, for the respondent/appellant by cross-appeal

Heard: December 13, 2016

On appeal from the judgment of Justice F.L. Myers of the
    Superior Court of Justice, sitting with a jury, dated February 2, 2015, with
    reasons reported at 2015 ONSC 747, and on appeal and cross-appeal from Justice
    Myers costs order dated June 8, 2015, with reasons reported at 2015 ONSC 3680.

ENDORSEMENT

[1]

The appellant appeals from the judgment of F.L. Myers J. of the Superior
    Court of Justice, sitting with a jury, dated February 2, 2015 and, if leave is
    granted, from the trial judges costs order dated June 8, 2015.  The
    respondent, for his part, seeks leave to cross-appeal from the trial judges
    ruling that no costs should be awarded to him in the circumstances of this
    case.

[2]

At the outset of oral argument before this court, the panel requested
    submissions from counsel on this courts jurisdiction to hear the appeal and
    cross-appeal.  Having considered those helpful submissions, we concluded, for
    reasons to follow, that the appeal and related cross-appeal properly lie to the
    Divisional Court.  These are those reasons.

[3]

In brief, the appellant sued the respondent for damages for personal
    injuries allegedly suffered by the appellant in a 2007 car accident admittedly
    caused by the respondent.  The jury assessed the appellants general damages at
    $30,000 and his other claimed damages at zero.  The trial judge concluded that
    the appellant had failed to prove the existence of the first of his alleged injuries
    and that the second injury was caused by the accident.

[4]

The appellant having failed to establish the existence of his injuries
    or causation, the trial judge held, in effect, that it was unnecessary to
    determine whether the appellants claim was barred by the statutory immunity
    threshold set out in s. 267.5(5)(b) of the
Insurance Act
, R.S.O. 1990,
    c. I.8, and he dismissed the action.  His judgment contains no declaratory
    relief regarding the threshold.

[5]

In these particular circumstances, we conclude the appeal lies to the
    Divisional Court under ss. 19(1.2) of the
Courts of Justice Act
,
    R.S.O. 1990 c. C.43 (
CJA
).  See
CJA
, s. 19(1.2)(d);
Harte-Eichmanis
    v. Fernandes
, 2012 ONCA 266;
McGrath v. Woodrow
(2001), 52 O.R.
    (3d) 732 (C.A.);
Sandu v. Fairmont Hotels Inc.
, 2015 ONCA 611. 
    Further, on the authority of this courts decision in
Watson v. Boundy
(2000), 49 O.R. (3d) 134, 130 O.A.C. 328 and related cases, the proposed
    cross-appeal must follow the main appeal.  None of the cases relied on by the
    parties persuades us to the contrary.

[6]

We therefore transfer the appeal and cross-appeal to the Divisional
    Court under s. 110(1) of the
CJA
.   As the jurisdictional issues were
    raised by this court on its own motion, we make no award of the thrown away
    costs of the proceedings in this court.

E.A. Cronk J.A.

R.G. Juriansz J.A.

R.B. Roberts J.A.


